PER CURIAM.
Josephine Cohen and Simon Cohen, plaintiffs below, seek reversal of a final judgment for the defendant, Singapore Holding Corporation.
They assert that the trial judge committed error in reinstructing the jury in such a way as to give undue emphasis or repetition to certain charges which prejudiced the jury to return a verdict for the defendant.
We have reviewed the circumstances under which the trial judge recalled and recharged the jurors and the charges and statements of the judge which are objected to by this appeal.
We find that the trial judge attempted to reinstruct the jury fairly and to remove any doubt from the minds of the jurors that they misunderstood the charges or were improperly influenced by his reading of the charges. See Wilkinson v. Grover, Fla.App.1965, 181 So.2d 591; and Solomon v. State, Fla.App.1962, 145 So.2d 492.
For these reasons, the final judgment be and the same is hereby
Affirmed.